Case 1:17-cr-00471-AT Document 33 Filed 11/25/20 Page 1 of 1

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT

SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
UNITED STATES OF AMERICA DOC #:

DATE FILED: 11/25/2020

 

-against-
17 Cr. 471 (AT)
ROCCO FAZZOLARI,
ORDER
Defendant.

ANALISA TORRES, District Judge:

 

 

By December 4, 2020, Defendant shall file his objections, if any, to the Government’s
proposed amended order of restitution, ECF No. 32.

SO ORDERED.

Dated: November 25, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge

 
